FILED
                                                                    FEBRUARY 28, 2019
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

IN THE MATTER OF THE MARRIAGE                 )
OF JESSICA N. ROBINSON,                       )         No. 35647-7-III
                                              )
                     Respondent,              )
                                              )
       and                                    )
                                              )         UNPUBLISHED OPINION
RYAN M. ROBINSON,                             )
                                              )
                     Appellant.               )

       FEARING, J. — Ryan Robinson appeals the trial court’s order allowing Jessica

Robinson’s relocation with the former couple’s children. Ryan also appeals the denial of

his petition to modify the parenting plan and custody order. He argues that the trial court

erroneously applied the child relocation act and its presumption when it modified the

parties’ parenting plan. We reject his contentions and affirm the trial court’s relocation

decision.

                                          FACTS

       In November 2014, Ryan Robinson and Jessica Robinson divorced. At the time of

their separation, the couple raised a five-year-old child and a three-year-old child. Both

parents then resided in Auburn. The 2014 parenting plan allowed for the minor children
No. 35647-7-III
In re Marriage of Robinson


to “resid[e] with each parent for one (1) week with the exchange taking place on Monday

at 6:00 p.m.” Clerk’s Papers (CP) at 2. Despite this language of equal residential time,

the plan designated Jessica the custodian of the children with the children scheduled to

reside with her the majority of the time.

       On April 19, 2017, Jessica Robinson told and texted Ryan of a new job

opportunity in Goldendale. Jessica stated her intent to move to the Klickitat County

town. Ryan did not object. He did not demand written notice. According to Jessica, she

relied on Ryan’s failure to object when relocating. Jessica and the children moved to

Goldendale on May 1, 2017. RP 70.

                                      PROCEDURE

       On June 19, 2017, Ryan Robinson filed an objection to Jessica’s relocation and

petitioned to change the parenting plan and custody order. On August 1, 2017, the trial

court held an evidentiary hearing on whether to permit Jessica Robinson to relocate with

the parties’ two minor children. Both Ryan and Jessica testified at the hearing. Jessica’s

mother and grandmother, both of whom sometimes care for the children in Goldendale,

also testified.

       At the evidentiary hearing, Jessica Robinson testified, in part:

              And the children remained in full custody with me until the early
       2016, when we decided to go back to a 50/50 schedule. The 50/50 schedule
       was not Monday through Monday type schedule, it was the Respondent
       received the boys Sunday through Wednesday and I received the boys
       Wednesday evenings through Sunday. And then —

                                             2
No. 35647-7-III
In re Marriage of Robinson


              ....
              THE COURT: So, the 50/50—you feel like there’s a 50/50 schedule
      at this time or the parties had been in the 50/50 before you moved, is that
      what you’re saying?
              MS. ROBINSON: Correct, that is correct.
              THE COURT: Okay. Because Sunday night, Monday night and
      Tuesday night is three nights. Wednesday to Sunday is four nights. So,
      are—who—do you want to summarize the nights?
              MS. ROBINSON: Correct. It was Wednesday evenings they came
      back to me and then I returned them to Ryan on Sunday evenings. So, it
      was basically—on the Wednesday evenings, it was an after-school when
      we would make the switch.
              THE COURT: So, Wednesday evening to Sunday evening and then
      Sundays to Wednesdays?
              MS. ROBINSON: Correct.
              THE COURT: So, it is—am I mistaken saying that’s three days,
      three nights with Dad and four nights with Mom?
              MS. ROBINSON: I would have calculated more like at 3.5. We
      were trying to make it even.
              THE COURT: Okay. Well, if you were, your dates aren’t matching
      up, that’s all. It doesn’t appear to me, but that could be me and my math—I
      don’t think so. So, Wednesday evening to Sunday evening—or Wednesday
      after school?
              MS. ROBINSON: It was going into Wednesday evening, but we
      would wait until the kids had gone after school.
              THE COURT: Okay. So, what time would you say?
              MS. ROBINSON: About 7:00.
              THE COURT: Okay. Wednesday at 7:00—
              MS. ROBINSON: To Sunday at 7:00.
              THE COURT: —Thursday, Friday, Saturday to Sunday at 7:00,
      6:00?
              MS. ROBINSON: Correct.
              THE COURT: Okay.
              MS. ROBINSON: So, four days.
              THE COURT: If you say 3.5, whatever. I’m just trying to—I want
      you to tell me. I’m not trying to be the person asking all the questions, I
      just need information.
              MS. ROBINSON: So, four days with me, three days with their
      father, Ryan.

                                          3
No. 35647-7-III
In re Marriage of Robinson



Report of Proceedings (RP) at 13, 16-18.

       The trial court granted Jessica Robinson’s request to relocate and denied Ryan’s

petition to change the parenting plan. As part of its ruling, the trial court reviewed the

eleven factors listed in the child relocation act and entered findings of fact relevant to the

factors. The unnumbered findings read, in part:

               Both parents had encountered difficulties at work due to the needs of
       the children. The mother was terminated from her prior employment based
       on excessive absences due to the children, and the father’s current spouse
       reduced her hours at work to accommodate the children’s need.
               Based on the testimonies of the mother, her mother and
       grandmother, the two children need consistency and personal attention, and
       they are both doing well in Goldendale. The mother’s preparedness and the
       level of detail was also shown at the hearing, she had demonstrated that she
       will be able to better address the children’s specific needs, such as treating
       the children’s ADHD, including situations when they react aggressively
       towards other children, or providing additional educational support when
       needed. . . .
               The father had submitted a proposed Parenting Plan that obviously
       he had not read and his inconsistent statements, declaration, and live
       testimony show that he does not take the time to be consistent or accurate
       for the court. Therefore, this court is concerned how he would follow
       through on the children’s schooling, receiving medical care, and other
       matters requiring consistent behaviors if he were the primary care provider.
               The children’s great-grandmother, Monica Lawson, testified as to
       her training and experience with young children and the level of activities
       they do while their mother is at work. Such activities included visits to
       parks, library, observatory, physical activities, science projects, VBS, and
       daily reading school workbooks for 30 minutes per day. Since the mother
       lives near her parents and grandmother and aunt and uncle, the children
       were often able to visit with relatives.
               ....
               The mother texted and orally advised the father of her new job
       opportunities on or about April 19, 2017, and the father did not object at

                                              4
No. 35647-7-III
In re Marriage of Robinson


      that time. His failure to object or request that she provide a written notice
      of intent to relocate resulted in the mother’s relying on his tacit approval,
      accepting the job, and moving to Goldendale. It was not until he mailed her
      an objection to her relocating several months later was she apprised of his
      true intentions. The father’s failure to make any objections until after she
      accepted the job and moved was not made in good faith.
              . . . Disrupting the children’s contact with the moving parent . . .
      would . . . be more harmful to them than disrupting their contact with the
      non-moving parent.
              The original Parenting Plan provided for a 50/50 plan alternating
      each week; however, prior to the mother’s securing employment and
      moving to Goldendale to be closer to her work, the children had resided
      primarily with her from Wednesday to Sunday each week and with the
      father from Sunday to Wednesday.
              The father stated under oath that the children lived with him from
      Monday to Friday each week for the last three years; however, in his
      written statement . . . filed with DSHS dated March 7, 2016, when the
      mother was requesting TANF and assistance for medical and daycare, he
      stated they had shared custody and that the children were living with him
      from Sunday to Wednesday each week.
              The father’s own proposed Parenting Plan and testimony at the
      hearing show that the children should remain with the mother from Monday
      to Friday each week if she would not choose to relocate.
              ....
              The reasons for moving were given in good faith.
              After mother lost her job while living in Auburn, she obtained her
      AA degree in accounting and secured a job based on a reference from her
      mother. This job required that she relocate, and there was no information
      provided that she accepted this job to take the children away from their
      father, and she has gone to significant lengths to assure that the children
      continue to see their father.
              The mother’s employer also allows her flexible hours to work some
      days from home.
              . . . The reasons for objecting to the move . . . were not given in good
      faith.
              ....
              Both children are quite young and do not have significant
      relationships with anyone in Auburn other than the father and his new wife
      and several classmates near the father’s home. There is a concern that due

                                             5
No. 35647-7-III
In re Marriage of Robinson


       to the children’s ADHD, they may need more individualized attention, and
       they should be able to receive such attention from the local schools and
       from the children’s mother, grandmother and great-grandmother. . . .
               ....
               The parties will be living approximately 212 miles apart (Google
       Maps). This will cause significantly more travel time for the parties and
       their children than traveling between their respective homes in Auburn.
       However, since both parties are working, the actual transportation costs
       should be affordable.

Clerk’s Papers (CP) at 51-53.

       After the trial court’s order permitting relocation, Ryan Robinson moved for

reconsideration. He contended that Jessica needed to file and serve a petition for

modification of the parenting plan and to demonstrate adequate cause before the trial

court would address relocation. The trial court denied Ryan’s motion for reconsideration

because he raised a new argument with his motion.

                                 LAW AND ANALYSIS

       Ryan Robinson assigns error to three findings of fact stated above. Nevertheless,

Ryan fails to address any of the findings in his argument section of his appellate brief.

He fails to address whether evidence supported the findings.

       An appellant’s brief must demonstrate why specific findings of the trial court are

not supported by the evidence and cite to the record in support of that argument. In re

Estate of Lint, 135 Wash. 2d 518, 532, 957 P.2d 755 (1998). In the absence of a clear

challenge, we treat findings of fact as verities on appeal. In re Estate of Palmer, 145 Wn.

App. 249, 265, 187 P.3d 758 (2008). Therefore, we do not review the validity of the

                                             6
No. 35647-7-III
In re Marriage of Robinson


Robinsons’ trial court’s findings of fact.

          Ryan Robinson principally challenges the trial court’s application of the

presumption in favor of relocation, under the child relocation act, afforded to the parent

who resides with the children the most. He contends that the children spent as much time

with him before Jessica’s relocation to Goldendale. We reject Ryan’s contention because

the trial court entered a finding of fact that the children spent more time with Jessica.

          This court reviews a trial court’s relocation decision for abuse of discretion. In re

Marriage of Jackson, 4 Wash. App. 2d 212, 217, 421 P.3d 477 (2018). A trial court abuses

its discretion when the court’s decision is manifestly unreasonable or bases its decision

on untenable grounds or reasons. In re Marriage of Horner, 151 Wash. 2d 884, 893, 93
P.3d 124 (2004). An abuse of discretion can occur when a trial court applies an incorrect

legal standard, substantial evidence does not support its findings, or the findings do not

meet the requirements of the correct standard. In re Marriage of Jackson, 4 Wash. App. 2d

at 217.

          Washington’s child relocation act is codified at RCW 26.09.405-.560. The act

imposes notice requirements and sets standards for relocating children who are the

subject of court orders regarding residential time. In re Custody of Osborne, 119 Wn.

App. 133, 140, 79 P.3d 465 (2003). The act provides:

                 a person with whom the child resides a majority of the time shall
          notify every other person entitled to residential time or visitation with the
          child under a court order if the person intends to relocate.

                                                 7
No. 35647-7-III
In re Marriage of Robinson




RCW 26.09.430 (emphasis added). If a person entitled to residential time objects, the

person seeking to relocate the child may not relocate without a court order. RCW

26.09.480(2). In turn, RCW 26.09.520 declares in part:

               The person proposing to relocate with the child shall provide his or
       her reasons for the intended relocation. There is a rebuttable presumption
       that the intended relocation of the child will be permitted. A person entitled
       to object to the intended relocation of the child may rebut the presumption
       by demonstrating that the detrimental effect of the relocation outweighs the
       benefit of the change to the child and the relocating person, based upon the
       following factors.

Courts read the two statutes together to afford the presumption only for the parent with

whom the child resides a majority of the time. In re Marriage of Jackson, 4 Wash. App. 2d

at 213-14 (2018); In re Marriage of Fahey, 164 Wash. App. 42, 56-58, 262 P.3d 128

(2011); In re Parentage of R.F.R., 122 Wash. App. 324, 328-29, 93 P.3d 951 (2004).

       After the hearing on relocation, the trial court has the authority to either allow or

disallow a person to relocate the child based on an overall consideration of the best

interests of the child. RCW 26.09.420; In re Parentage of R.F.R., 122 Wash. App. at 329.

This court reviews the trial court’s decision for abuse of discretion. In re Parentage of

R.F.R., 122 Wash. App. at 329.

       Although the 2014 parenting plan equally divided residential time of the two

children with the respective parents, Ryan Robinson relies on the fact that, in practice, he

and Jessica shared equal time. This division of the Court of Appeals follows the rule that

                                              8
No. 35647-7-III
In re Marriage of Robinson


RCW 26.09.430 affords the presumption in favor of relocation only to a parent with

whom the child primarily resides, not to the parent named by the parenting plan as the

custodial parent or the parent designated by the plan as having primary residential

placement. Thus, we would not grant the presumption to a parent who shares equal

residential time with the other parent.

        Ryan Robinson emphasizes Jessica’s evidentiary hearing testimony that,

beginning in early 2016, the parties shared a “50/50 schedule.” RP at 13. Ryan fails to

note that immediately thereafter Jessica added the children stayed with her Wednesday

night through Sunday night and with Ryan Sunday night to Wednesday night. According

to this testimony, the children resided with Jessica four days a week or a majority of the

time.

        The trial court found that the children stayed with Jessica Robinson from

Wednesday night through Sunday night. Ryan does not argue that substantial evidence

does not support this finding. Ryan does not argue that the trial court could accept

Jessica’s version of the facts concerning the actual days of custody over Jessica’s

comment that the parents split time with the children fifty-fifty. Therefore, we conclude

that the trial court properly applied the presumption of relocation in favor of Jessica.

        Ryan Robinson also assigns error to the trial court’s denial of his motion for

reconsideration. By the motion, Ryan contended that Jessica needed to file a petition to



                                              9
No. 35647-7-III
In re Marriage of Robinson


modify the parenting plan and show adequate cause before proceeding to a relocation

hearing. Nevertheless, Ryan failed to raise this contention at the evidentiary hearing.

       CR 59(a) recognizes nine specific grounds that a party may use when seeking

reconsideration of a judgment. Ryan Robinson failed to identify any of the nine grounds

to support his motion for reconsideration. Furthermore, CR 59 does not permit a party to

propose new theories of the case that could have been raised before entry of an adverse

decision. Wilcox v. Lexington Eye Institute, 130 Wash. App. 234, 241, 122 P.3d 729

(2005); International Raceway, Inc. v. JDFL Corporation, 97 Wash. App. 1, 7, 970 P.2d
343 (1999).

       Ryan Robinson contends that this court should reject the trial court’s decision

denying his motion for reconsideration because both parties appeared pro se and the court

should not have expected him to comprehend the finer details of the child relocation act

and modification of child custody statutes. Contrary to Ryan’s assertion, pro se litigants

are bound by the same rules of procedure and substantive law as attorneys. Holder v.

City of Vancouver, 136 Wash. App. 104, 106, 147 P.3d 641 (2006); Westberg v. All-

Purpose Structures, Inc. , 86 Wash. App. 405, 411, 936 P.2d 1175 (1997).

                                     CONCLUSION

       We affirm the trial court’s order permitting Jessica Robinson’s relocation with the

children to Goldendale.



                                            10
No. 35647-7-III
In re Marriage of Robinson


       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




Pennell, J.




                                            11